*731OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs. We conclude defendants demonstrated their entitlement to summary judgment on the negligence cause of action. In opposition, plaintiff failed to adduce sufficient evidence to raise a triable issue of fact on the allegations that Nurse Baldwin grabbed decedent’s arm or caused her to fall to the ground.
Additionally, we agree with the Appellate Division majority that plaintiffs negligent supervision claim is not before the court because neither the cause of action nor its underlying facts were raised in the complaint.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.